Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner's statement for allowance:
The prior art of record fails to disclose the specific method and apparatus features that is comprised of the combination of components as presented in the claimed invention. More specifically, the closest pieces of art, Saria et al. (US 2012/0290319 A1 – hereinafter Saria) in view of McCallie, JR. et al. (US 2010/0179827 A1 – hereinafter McCallie) in view of Delaney et al. (US 2014/0280353 A1 – hereinafter Delaney) fail to teach all of the limitations in combination.
Specifically, none of the references teach a medical instances using the same code. McCallie discloses multi or a number of indicators in a medical report for an instance, but does not discloses the report is stored using as a medical code of the instance. Delaney discloses modifying the medical record data structure and annotate the instances in the data structure but does not expressly discloses the instances are using the same medical code. None of the reference is teaching medical instances of the medical record data structure using the same code. 
Finally, none of the references teach annotating each medical instance of the data structure under the same medical code. 


Regarding the application eligibility under 35 U.S.C. 101, the invention recites substantially more than the abstract idea because it provides a technical solution for determining if a medical condition is stored under a medical code that a patient may have but not explicitly presented on the patient EMR. The invention utilizes a machine learning technique that uses output data based on analyzing the additional instances and annotate them as if the medical condition is present or absent based on the data structure and code, see (Applicant [0018], [0030]]-[0033). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626